Per Curiam.
Respondent was admitted to practice in New Jersey in 1984. She maintains an office for the practice of law in Closter, New Jersey. She was admitted by this Court in 1988. By decision issued today, respondent was reinstated to practice in this state following a 1999 suspension for registration delinquency (Matter of Attorneys in Violation of Judiciary Law § 468-a CVellekamp), 51 AD3d 1331 [2008] [decided herewith]).
By order dated March 19, 2002, the New Jersey Supreme Court reprimanded respondent for conduct involving misrepresentation and conduct prejudicial to the administration of justice. Petitioner moves for an order imposing reciprocal discipline pursuant to this Court’s rules (see 22 NYCRR 806.19).
We grant petitioner’s motion and further conclude that, con*1332sistent with the discipline imposed in New Jersey and in the interest of justice, respondent should be censured.
Mercure, J.P., Spain, Carpinello, Rose and Stein, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.